Citation Nr: 1425707	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  13-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the appellant is the Veteran's surviving spouse for VA benefit purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had active duty service from March 1966 to March 1968.  He died in August 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In June 2010, the appellant filed a claim for Dependency and Indemnity Compensation (DIC) benefits claiming she was the Veteran's surviving spouse.  On her application she identified that she and the Veteran had been married in October 1967 and had later divorced in October 2002.  

In the above-noted November 2010 decision the appellant was not found to be the surviving spouse of the Veteran for VA benefit purposes.  She appealed that decision.  In her February 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), the appellant requested a videoconference hearing before a member of the Board.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Board videoconference hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the appellant for a videoconference hearing before a member of the Board.  The RO should notify the appellant and her representative of the date and time of the hearing and give them time to prepare.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

